Citation Nr: 0815669	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-05 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder. 

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for arteriosclerotic heart disease due to VA medical 
treatment.  

(The claim for payment or reimbursement of medical expenses 
incurred during hospitalizations from July 15-17 and August 
13-14, 2002, at the Canton-Potsdam Hospital, and from July 
17-19, 2002 at the Fletcher Allen Hospital is addressed in a 
separate decision).  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
May 1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 2002 and June 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Cleveland, Ohio, and Buffalo, New York.  Jurisdiction over 
all of the claims was eventually transferred to the RO in 
Buffalo.  That office forwarded the appeal to the Board.  

The Board remanded this case in November 2003 for further 
development.

Regrettably, the Board must again remand the claim for § 1151 
compensation to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for still further development and 
consideration.  But the Board is going ahead and deciding the 
claims for service connection for tinnitus, right knee, right 
shoulder, and left shoulder disorders.



Concerning another claim previously at issue, an August 2007 
RO decision, following the Board's prior remand, granted 
service connection for bilateral hearing loss.  The veteran 
has not appealed either the initial rating or effective date 
assigned for that disability.  So unless and until he does, 
that claim has been resolved.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he must separately 
appeal these "downstream" issues).  See, too, 38 C.F.R. § 
20.200 (2007).


FINDING OF FACT

There is no competent, credible evidence establishing the 
necessary etiological link between the veteran's current 
right knee, bilateral shoulder, and tinnitus disorders and 
the orthopedic injuries/acoustic trauma he sustained during 
his period of active military service.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's right knee disorder was not incurred or 
aggravated during service and arthritis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307(a)(3), 3.309(a) (2007).

3.  The veteran's right shoulder disorder was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  The veteran's left shoulder disorder was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Concerning his claims for service connection for tinnitus, 
right knee, right shoulder, and left shoulder disorders, 
review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in May 2001, April 
2005, March 2006, and August 2007.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide; and (4) requesting the veteran provide 
any evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

In addition, the March 2006 and August 2007 letters from the 
RO further advised the veteran that a disability rating and 
an effective date is assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, certain VCAA notice was provided after the initial 
unfavorable February 2002 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA Dingess notice 
in August 2007, but did not go back and readjudicate the 
claim by way of a subsequent SSOC.  So in essence, based on 
the above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional pertinent evidence in response 
to the August 2007 Dingess notice letter.  In fact, the 
veteran submitted a statement in response to the Dingess 
letter indicating that he had no additional evidence or 
information to provide to the VA.  Therefore, the absence of 
a subsequent SSOC after this notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Medrano, 21 Vet. 
App. at 173.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.    

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his service connection claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).
    
As for the duty to assist, the RO has obtained his VA 
treatment records and private medical treatment records as 
identified and authorized by the veteran.  He also was 
afforded VA examinations for opinions concerning whether his 
tinnitus, right knee, right shoulder, and left shoulder 
disorders stemmed from his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The veteran has also 
submitted some private medical evidence and worker's 
compensation records.  The Board is also satisfied as to 
compliance with its November 2003 remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When service medical records (SMRs) are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
In this case, veteran's SMRs appear to have been destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in July 1973.  Under these 
circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit-of-the-
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

That said, although there is a heightened obligation to more 
fully explain the reasons and bases for a decision - when, 
as here, there are missing SMRs - this does not obviate the 
need to have medical nexus evidence supporting the claim.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See also Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); and Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).



In other words, missing SMRs do not lower the threshold for 
an allowance of a claim.  The legal standard for proving a 
claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).

Here, the RO initiated several requests to obtain the 
veteran's missing SMRs, including requesting alternative 
Surgeon General's Office (SGO) extracts and service personnel 
records (SPRs), but all were met with negative responses from 
the NPRC in August 2001, September 2002, February 2007, and 
June 2007.  The RO also sent the veteran an NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
which he completed and returned in an effort to locate 
alternate service records including morning reports.  
However, these efforts were unsuccessful as well.  All 
methods were exhausted in attempting to obtain other SMRs, 
but unfortunately to no avail, so there are no additional 
records concerning his service for consideration.  
Furthermore, as discussed below, given the heightened duty, 
the Board acknowledges he is competent and credible in his 
assertions of reporting in-service acoustic trauma and in-
service treatment for right knee and bilateral shoulder 
injuries.  Thus, the Board finds no basis for further pursuit 
of these records, as such efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  All things considered, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Some diseases on the other hand are chronic, per se, such as 
arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection generally requires competent evidence 
showing:  (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case wherein the veteran's SMRs were missing, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis - All Service Connection Claims

As to his bilateral shoulder disorder, the veteran maintains 
that after receiving 7-8 injections into each shoulder during 
service sometime in March or April of 1950 at Fort Lewis, 
Washington, he developed shoulder pain which has continued to 
this day.  He adds that after he received the injections he 
treated his shoulder pain with medication during service.  As 
to his tinnitus, he asserts that as an ambulance driver in 
the 300th Armored Field Artillery Medical Unit in Korea he 
was subject to acoustic trauma from nearby artillery 
resulting in subsequent tinnitus.  He is already service-
connected for bilateral hearing loss due to in-service 
acoustic trauma.  Finally, as to his right knee, he contends 
he hurt his right knee when he slipped and fell on some ice 
at Fort Lawton, Washington in the winter of 1949/1950.  
See December 2001 NA Form 13055; March 2003 substantive 
appeal (VA Form 9); and the reports of the July and August 
2007 VA examiners.  He also adds that he received treatment 
for all of these disorders in the 1950s, a short time after 
discharge from service, but that these records are not 
available.    

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is proof the veteran currently has 
the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA orthopedic and 
audiometric examinations conducted in July and August of 2007 
and VA treatment records dated from 1999 to 2001 reveal 
current diagnoses of bilateral, periodic tinnitus, bilateral 
shoulder arthralgia, and right knee arthritis, status post 
arthroplasty.  So the evidence at the very least clearly 
shows current disorders for these claims.  Consequently, the 
determinative issue is whether these conditions are somehow 
attributable to the veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And it is in this critical respect the veteran's claims fail.

As to his in-service treatment, the Board acknowledges that 
the RO has engaged in extensive efforts to obtain the 
veteran's missing SMRs.  However, several requests for these 
records and any additional SPRs were met with negative 
replies.  In any event, in consideration of the heightened 
duty for missing SMRs, and the veteran's lay statements he 
submitted, he is competent to report in-service acoustic 
trauma, bilateral shoulder pain and treatment after receiving 
injections, and right knee pain and treatment after slipping 
on some ice.  Washington, 19 Vet. App. at 368; Layno, 6 Vet. 
App. at 469.  See, too, 38 C.F.R. § 3.159(a)(2).  
Furthermore, the Board can find no overt reason to doubt the 
credibility of his lay assertions that, during service, these 
events occurred.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Thus, the Board concedes there is 
sufficient evidence of in-service acoustic trauma and 
bilateral shoulder and right knee pain and treatment.  
However, there is insufficient medical evidence in 
determining whether he had any specific chronic medical 
disorders related to his pain and treatment during service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

In addition, post service, the evidence as a whole does not 
show continuity of symptomatology of tinnitus or right knee 
and bilateral shoulder pain since discharge from service.  
38 C.F.R. § 3.303(b).  In making this determination, the 
Board acknowledges the veteran's assertions regarding 
continuous symptoms for these disorders and unavailable 
medical evidence from the 1950s.  He is indeed competent to 
report occasional tinnitus and bilateral shoulder and right 
knee pain and treatment from the time of his military 
service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
veteran's lay contentions in this case are outweighed by the 
medical evidence of record in the claims file, 
which indicates he did not receive treatment for a bilateral 
shoulder disorder until the early 1990s (see Worker's 
Compensation records noting bilateral shoulder pain after an 
intercurrent 1990 tractor-trailer accident); for right knee 
pain until 1999 (see VA treatment records dated from 1999 to 
2001 discussing a recent onset of right knee pain), and no 
medical complaints or treatment for tinnitus until the August 
2007 VA audiological examination.  The Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board affords the veteran's lay statements of 
earlier symptoms and treatment less probative weight in light 
of the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter.  Simply put, 
his lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).   

It follows that there is no basis to award service connection 
for either disorder based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Likewise, since there is no 
objective indication of arthritis of the right knee within 
one year after service, the veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Arthritis, incidentally, must be objectively 
confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Of even greater significance are the findings of the July and 
August  2007 VA examiners.  Their clinical findings and 
opinions serve as clear, competent medical evidence flatly 
against a nexus between the veteran's current tinnitus, 
right knee, and bilateral shoulder disorders and his military 
service decades earlier.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, 
the August 2007 VA audiometric examiner opined that, although 
the likelihood of in-service and post-service acoustic trauma 
was conceded, the veteran's reported bilateral, periodic 
tinnitus was intermittent in nature and therefore suggestive 
of a "more normally occurring tinnitus versus a noise 
induced tinnitus."  The examiner therefore concluded it was 
"not at least as likely as not" the current tinnitus was 
related to the veteran's military noise exposure.  
Similarly, with respect to the bilateral shoulder arthralgia, 
the July 2007 VA orthopedic examiner, earlier noting the 
veteran's intercurrent bilateral shoulder injury after a 1990 
truck accident, opined that his current arthralgia is 
unrelated to the injections he received in the military.  
Finally, with regard to the right knee disorder - status 
post right knee replacement, the examiner indicated the 
veteran's current disorder is unrelated to the injury he 
sustained while slipping on ice in the military.  The 
examiner explained the veteran was able to work many years, 
post-service, as a tractor trailer driver - which 
necessitated getting in and out of the truck cab.  
Ultimately, the examiner determined the veteran's right knee 
disorder was due to "normal wear and tear on weight bearing 
joints."  These opinions are uncontroverted, adequately 
explained, based on a review of the claims files, and 
supported by the medical evidence of record.  Absent the 
required evidence of a nexus etiologically linking any 
current disability to service - again, even assuming the 
alleged events in question occurred, service connection is 
not warranted for any of the disorders at issue.  

The Board emphasizes that, although the veteran is competent 
to report his symptoms of tinnitus, right knee pain, 
bilateral shoulder pain, and the occurrence of in-service 
injuries and treatment, neither he nor his representative is 
competent to render an opinion as to the medical etiology of 
his current disorders, absent evidence showing that he or she 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against the claims for service connection for tinnitus, 
bilateral shoulder, and right knee disorders, so there is no 
reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Cromer, 
supra.  




ORDER

The claim for service connection for tinnitus is denied.   

The claim for service connection for a right knee disorder is 
denied.  

The claim for service connection for a right shoulder 
disorder is denied.  

The claim for service connection for a left shoulder disorder 
is denied.  


REMAND

Before addressing the merits of the claim for § 1151 
compensation, the Board finds that additional development of 
the evidence is required.

The AMC must send the veteran an SOC concerning this claim.  
Concerning this, under 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by filing a timely 
notice of disagreement (NOD) and, after receiving an SOC, 
completed by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  In essence, the following sequence is 
required:  there must be a decision by the RO; the veteran 
must express timely disagreement with the decision; VA must 
respond by explaining the basis of the decision to him; and 
finally, after receiving adequate notice of the basis of the 
decision, he must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203 (2007).

With respect to an NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms that can be reasonably construed as a 
disagreement with the determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction (the RO) 
within one year from the date that the RO mailed notice of 
the determination.  38 C.F.R. § 20.302(a).  An NOD postmarked 
prior to expiration of the one year period will be accepted 
as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.305(a).  In the event that the postmark is not 
of record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  
38 C.F.R. § 20.305(a).  

In this case, in a June 2003 rating decision, the RO denied 
the veteran's claim for § 1151 compensation for 
arteriosclerotic heart disease due to VA medical treatment.  
The veteran's representative responded by sending a 
transmittal sheet and a statement in support of claim (VA 
Form 21-4138), both dated in September 2003, so within one 
year of notification of that rating decision, expressing 
disagreement with it.  But the RO concluded it did not 
receive either the transmittal sheet or VA Form 21-4138 until 
June 2005, hence, more than one year after notification of 
the rating decision in question.  However, a closer review of 
the transmittal sheet sent by the veteran's representative 
shows it was specifically identified as an "NOD" and was 
date stamped as received by RO in September 2003, so well 
within the permissible one year for initiating a timely 
appeal of that decision.  So the representative's transmittal 
sheet signed by the veteran was tantamount to a timely NOD.  
38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 
(Fed. Cir. 2002) (assuming the veteran desired appellate 
review, meeting the requirement of section 38 C.F.R. § 20.201 
was not an onerous task).  See, too, Acosta v. Principi, 18 
Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 
(1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) 
(en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  In 
addition, the veteran's representative has assiduously 
continued to inquire as to the status of the veteran's § 1151 
compensation claim in correspondence since received.



The file, however, does not reflect that an SOC has been 
issued concerning this § 1151 claim.  When, as here, a 
veteran or his representative has submitted a timely NOD with 
an adverse decision and the RO has not issued an SOC 
addressing the claim, the Board must remand the claim to the 
RO (via the AMC) - rather than merely referring it there, 
for issuance of an SOC and to give the veteran an opportunity 
to perfect an appeal to the Board on this issue by filing a 
timely substantive appeal (VA Form 9 or equivalent).  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this claim is REMANDED for the following 
development and consideration:

Send the veteran an SOC concerning his 
claim for § 1151 compensation for 
arteriosclerotic heart disease due to 
VA medical treatment.  Give him time to 
perfect an appeal to the Board concerning 
this claim by filing a timely substantive 
appeal (VA Form 9 or equivalent).  
Only if he does should this claim be 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


